               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

STEVEN R. SCHMIDT,

                     Plaintiff,
                                                      Case No. 19-CV-821-JPS
v.

KIMBELL S. FUIKS and JEFFREY S.
QUINTANA,                                                            ORDER

                     Defendants.

       Plaintiff, proceeding pro se, presents a confusing complaint. (Docket

#1). As best the Court can tell, Plaintiff believes that that Defendants, two

doctors, fraudulently concealed his medical condition from him. (Docket #1

at 2). More specifically, he contends that Defendant Kimbell S. Fuiks

(“Fuiks”) committed malpractice while performing spinal surgery, and that

Defendant Jeffrey S. Quintana (“Quintana”) somehow misled Plaintiff

about this fact. Id. at 2–3. Plaintiff claims that Defendants’ conduct violates

his rights under the U.S. Constitution as well as his “Federal Patient rights.”

Id. at 3. While the thrust of Plaintiff’s complaint is medical negligence, he

also cites the “Federal MEDiC program” as a basis for the suit. Id. at 3–4.

       On June 19, 2019, Quintana filed a motion to dismiss Plaintiff’s

complaint for lack of subject-matter jurisdiction. (Docket #7). Plaintiff’s

response to the motion was due on or before June 10, 2019, but that date has

passed without the filing of a response or any other communication from

Plaintiff. Civ. L. R. 7(b). The Court will, therefore, grant Quintana’s motion

on that basis. Id. 7(d) (“Failure to file a memorandum in opposition to a

motion is sufficient cause for the Court to grant the motion.”).
       The Court will also grant the motion on its merits. Federal courts are

courts of limited jurisdiction, and may only hear cases in two primary

categories: 1) those raising issues of federal law, known as “federal

question” jurisdiction, and 2) those between parties who are citizens of

different states and which involve an amount in controversy exceeding

$75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§ 1331 and

1332(a). Plaintiff does not, and cannot, assert the Court’s diversity

jurisdiction, as all parties are citizens of Wisconsin.

       Plaintiff’s assertion of federal question jurisdiction is also deficient.

Defendants are not state actors, and so none of their conduct implicates

Plaintiff’s federal constitutional rights. See Buchanan-Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (to state a constitutional claim,

a plaintiff must allege that “(1) he was deprived of a right secured by the

Constitution or laws of the United States; and (2) the deprivation was

visited upon him by a person or persons acting under color of state law.”).

The only other federal law Plaintiff cites is the “MEDiC Program,” (Docket

#1 at 4), but this was merely a proposed bill, and was never enacted into

law.         See          https://www.govtrack.us/congress/bills/109/s1784;

https://www.congress.gov/bill/109th-congress/senate-bill/1784/actions.

Plaintiff’s other putative claims for fraud and medical malpractice are

issues of state, not federal, law.

       Because the lack of federal jurisdiction is fatal to Plaintiff’s claims

against both Defendants, the Court will dismiss this case entirely. This

Court recognizes that the Seventh Circuit has strongly emphasized that

leave to amend should be given after a first motion to dismiss is granted.

Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & N.W. Ind., 786 F.3d

510, 519–20 (7th Cir. 2015). This is particularly important when dealing with


                                     Page 2 of 3
a pro se litigant. However, the allegations Plaintiff presents simply do not

invoke the Court’s subject-matter jurisdiction in any way. The only way an

amended complaint would help Plaintiff is if he made wholesale changes

to his allegations: alleging different facts, suing different defendants, and/or

presenting different theories of relief. This would, in essence, permit

Plaintiff to present an entirely new case to the Court without him having to

pay a new filing fee. The Court will not allow such an end-run around the

rules for new case filings. The Court will not, therefore, allow Plaintiff to

present an amended complaint.

       Accordingly,

       IT IS ORDERED that Defendant Jeffrey S. Quintana’s motion to

dismiss (Docket #7) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for want of subject-matter

jurisdiction.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 23rd day of July, 2019.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                  Page 3 of 3
